 



Exhibit 10.3
THIS WARRANT AND ANY SHARES OF COMMON STOCK ISSUABLE UPON ITS EXERCISE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”) OR WITH ANY STATE
SECURITY COMMISSION, AND MAY NOT BE TRANSFERRED OR DISPOSED OF BY THE HOLDER IN
THE ABSENSE OF A REGISTRATION STATEMENT WHICH IS EFFECTIVE UNDER THE ACT AND
APPLICABLE STATE LAWS AND RULES, OR, UNLESS, IMMEDIATELY PRIOR TO THE TIME SET
FOR TRANSFER, SUCH TRANSFER MAY BE EFFECTED WITHOUT VIOLATION OF THE ACT AND
OTHER APPLICABLE STATE LAWS AND RULES.
WARRANT TO PURCHASE COMMON STOCK
OF
THERMA-WAVE, INC.

     
W-___
  ___, 2005

          This is to certify that, FOR VALUE RECEIVED, ___or assigns (“Holder”),
is entitled to purchase, subject to the provisions of this Warrant, from
Therma-Wave, Inc., a Delaware corporation (“Company”), ______ (___) fully paid,
validly issued and nonassessable shares of Common Stock of the Company (“Common
Stock”) at a price of $1.55 per share (as adjusted from time to time in
accordance with the terms hereof, the “Exercise Price”) at any time or from time
to time during the period from May 22, 2006 through November 22, 2010, provided,
however, if either such day is a day on which banking institutions in the State
of California are authorized by law to close, then on the next succeeding day
which shall not be such a day (the “Exercise Period”) upon 61 days prior written
notice or upon a Change of Control (as defined below) occurring during the
Exercise Period. This Warrant is one of a series of warrants (collectively, the
“Warrants”) originally issued in connection with a private placement of the
Company’s common stock pursuant to a Stock Purchase Agreement dated November 18,
2005 (the “Purchase Agreement”).
          The number of shares of Common Stock to be received upon the exercise
of the Warrants and the Exercise Price may be adjusted from time to time as
hereinafter set forth. The shares of Common Stock deliverable upon such
exercise, and as adjusted from time to time, are hereinafter sometimes referred
to as “Warrant Shares”.
     (a) EXERCISE OF WARRANT. This Warrant may be exercised in whole or in part
at any time or from time to time during the Exercise Period by presentation and
surrender hereof to the Company at its principal office, or at the office of its
stock transfer agent, if any, with the Purchase Form annexed hereto duly
executed and accompanied by payment of the Exercise Price for the number of
Warrant Shares specified in such form, and the date such items are received by
the Company is an “Exercise Date.” The Holder shall pay the Exercise Price
(i) in cash, by certified bank check payable to the order of the Company or by
wire transfer of immediately available funds in accordance with the Company’s
instructions or (ii) if the Current Market Value (as defined below) exceeds the
Exercise Price, by means of a “cashless exercise”, by presenting and
surrendering to the Company this Warrant, in which event the Company shall issue
to the Holder the number of Warrant Shares determined as follows:

 



--------------------------------------------------------------------------------



 



     
 
  X = Y [(A-B)/A]
 
   
`
  where:
 
   
 
  X = the number of Warrant Shares to be issued to the Holder upon such cashless
exercise;
 
   
 
  Y = the number of Warrant Shares with respect to which this Warrant is being
exercised;
 
   
 
  A = the Current Market Value on the Exercise Date; and
 
   
 
  B = the Exercise Price.

As soon as practicable after each such exercise of the warrants, and in any
event within three (3) business days thereafter, the Company shall issue and
deliver to the Holder a certificate or certificate for the Warrant Shares
issuable upon such exercise, registered in the name of the Holder or its
designee. If this Warrant should be exercised in part only, the Company shall,
upon surrender of this Warrant for cancellation, execute and deliver a new
Warrant evidencing the rights of the Holder thereof to purchase the balance of
the Warrant Shares purchasable hereunder. Upon receipt by the Company of this
Warrant at its office, or by the stock transfer agent of the Company at its
office, in proper form for exercise, the Holder shall be deemed to be the holder
of record of the shares of Common Stock issuable upon such exercise,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such shares of Common Stock shall not
then be physically delivered to the Holder.
     (b) RESERVATION OF SHARES. The Company shall at all times reserve, and keep
available, solely for issuance and/or delivery upon exercise of this Warrant
such number of shares of its Common Stock as shall be required for issuance and
delivery upon exercise of the Warrants.
     (c) PAYMENT OF TAXES AND EXPENSES. The Company and Holder shall each pay
one-half of any recording, filing, stamp or similar tax which may be payable in
respect of any transfer involved in the issuance of, and the preparation and
delivery of certificates (if applicable) representing, (i) any Warrant Shares
purchased upon exercise of this Warrant and/or (ii) new or replacement warrants
in the Holder’s name or the name of any transferee of all or any portion of this
Warrant.
     (d) FRACTIONAL SHARES. No fractional shares or script representing
fractional shares shall be issued upon the exercise of this Warrant. With
respect to any fraction of a share called for upon any exercise hereof, the
Company shall pay to the Holder an amount in cash equal to such fraction
multiplied by the “Current Market Value” of a share, determined as follows:
     (1) If the Common Stock is listed on a national securities exchange or
admitted to unlisted trading privileges on such exchange or listed for trading
on the

 



--------------------------------------------------------------------------------



 



Nasdaq National Market, the Current Market Value shall be the last reported sale
price of the Common Stock on such exchange or market on the last business day
prior to the date of exercise of this Warrant or if no such sale is made on such
day, the average closing bid and asked prices for such day on such exchange or
market; or
     (2) If the Common Stock is not so listed or admitted to unlisted trading
privileges, but is traded on the Nasdaq SmallCap Market, the Current Market
Value shall be the closing price for such day on such market and if the Common
Stock is not so traded, the Current Market Value shall be the mean of the last
reported bid and asked prices reported by the National Quotation Bureau, Inc. on
the last business day prior to the date of the exercise of this Warrant; or
     (3) If the Common Stock is not so listed or admitted to unlisted trading
privileges and bid and asked prices are not so reported, the Current Market
Value shall be an amount, not less than book value thereof as at the end of the
most recent fiscal year of the Company ending prior to the date of the exercise
of the Warrant, determined in such reasonable manner as may be prescribed by the
Board of Directors of the Company (the “Board”).
     (e) RIGHTS OF THE HOLDER. The Holder shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company, either at law or equity,
and the rights of the Holder are limited to those expressed in the Warrant and
are not enforceable against the Company except to the extent set forth herein.
     (f) ADJUSTMENT PROVISIONS. The Exercise Price in effect at any time and the
number and kind of securities purchasable upon the exercise of the Warrants
shall be subject to adjustment from time to time upon the happening of certain
events as follows:
     (1) In case the Company shall (i) declare a dividend or make a distribution
on its outstanding shares of Common Stock in shares of Common Stock,
(ii) subdivide or reclassify its outstanding shares of Common Stock into a
greater number of shares, or (iii) combine or reclassify its outstanding shares
of Common Stock into a smaller number of shares, the Exercise Price in effect at
the time of the record date for such dividend or distribution or of the
effective date of such subdivision, combination or reclassification shall be
adjusted so that it shall equal the price determined by multiplying the Exercise
Price by a fraction, the denominator of which shall be the number of shares of
Common Stock outstanding after giving effect to such action, and the numerator
of which shall be the number of shares of Common Stock outstanding immediately
prior to such action. Such adjustment shall be made successively whenever any
event listed above shall occur.
     (2) Whenever the Exercise Price payable upon exercise of each Warrant is
adjusted pursuant to Subsection (1) above, the number of Shares purchasable upon
exercise of this Warrant shall simultaneously be adjusted by multiplying the
number of Shares initially issuable upon exercise of this Warrant by the
Exercise Price in effect on the date hereof and dividing the product so obtained
by the Exercise Price, as adjusted.

 



--------------------------------------------------------------------------------



 



     (3) In the event that at any time, as a result of an adjustment made
pursuant to Subsection (1) above, the Holder of this Warrant thereafter shall
become entitled to receive any shares of the Company, other than Common Stock,
thereafter the number of such other shares so receivable upon exercise of this
Warrant shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Stock contained in Subsections (1) and (2) above.
     (4) Irrespective of any adjustments in the Exercise Price or the number or
kind of shares purchasable upon exercise of this Warrant, Warrants theretofore
or thereafter issued may continue to express the same price and number and kind
of shares as are stated in the similar Warrants initially issuable pursuant to
this Agreement.
     (5) The Exercise Price may be adjusted from time to time in the same manner
in which adjustments are made to the Conversion Price (as defined in the
Certificate of Designation) in accordance with Section 6C of the Certificate of
Designation of Rights, Preferences and Privileges of the Series B Convertible
Preferred Stock (the “Certificate of Designation”); provided, however, that in
no event shall the Exercise Price be reduced below $1.40 (as adjusted for any
stock dividends, combinations, reclassifications or splits).
     (6) Upon the occurrence of each adjustment pursuant to this Section (f),
the Company will promptly deliver to the Holder a certificate executed by the
Company’s Chief Financial Officer setting forth, in reasonable detail, the event
requiring such adjustment and the method by which such adjustment was
calculated, the adjusted Exercise Price and the adjusted number or type of
Warrant Shares or other securities issuable upon exercise of this Warrant (as
applicable). The Company will retain at its office copies of all such
certificates and cause the same to be available for inspection at said office
during normal business hours by the Holder or any prospective purchaser of the
Warrant designated by the Holder.
     (g) RECLASSIFICATION, REORGANIZATION OR MERGER. In case of any
reclassification, capital reorganization or other change of outstanding shares
of Common Stock of the Company, or in case of any consolidation or merger of the
Company with or into another corporation (other than a merger with a subsidiary
in which merger the Company is the continuing corporation and which does not
result in any reclassification, capital reorganization or other change of
outstanding shares of Common Stock of the class issuable upon exercise of this
Warrant) or in case of any sale, lease or conveyance to another corporation of
the property of the Company as an entirety, the Company shall, as a condition
precedent to such transaction, cause effective provisions to be made so that the
Holder shall have the right thereafter by exercising this Warrant at any time
prior to the expiration of the Warrant, to purchase the kind and amount of
shares of stock and other securities and property receivable upon such
reclassification, capital reorganization and other change, consolidation,
merger, sale or conveyance by a holder of the number of shares of Common Stock
which might have been purchased upon exercise of this Warrant immediately prior
to such reclassification, change, consolidation, merger, sale or conveyance. Any
such provision shall include provision for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Warrant. The foregoing

 



--------------------------------------------------------------------------------



 



provisions of this Section (g) shall similarly apply to successive
reclassifications, capital reorganizations and changes of shares of Common Stock
and to successive consolidations, mergers, sales or conveyances. In the event
that in connection with any such capital reorganization or reclassification,
consolidation, merger, sale or conveyance, additional shares of Common Stock
shall be issued in exchange, conversion, substitution or payment, in whole or in
part, for a security of the Company other than Common Stock, any such issue
shall be treated as an issue of Common Stock covered by the provisions of
Subsection (1) of Section (f) hereof.
     (h) REGISTRATION RIGHTS. The holders of the Warrants and the Warrant Shares
or their transferees shall have the registration rights set forth in the
Registration Rights Agreement dated November 22, 2005 between the Company and
each of the signatories to the Purchase Agreement.
     (i) REDEMPTION. In the event of a Change of Control (as defined below)
during the period between the date of issuance of this Warrant and the
expiration of the Exercise Period, prior to such Change of Control, the Company
shall give fifteen (15) days prior written notice of such Change of Control
describing in reasonable detail the material terms and anticipated date of
consummation thereof to the Holder. The Holder may, upon five (5) days prior
written notice at any time thereafter but prior to the Change of Control, at his
or her option, require the Company to repurchase for cash this Warrant, at the
election of the Holder (i) for the amount the Holder would have received in a
complete liquidation occurring immediately prior to the Change of Control of the
Company pursuant to the terms of the Company’s Certificate of Incorporation, had
this Warrant been exercised by means of a “cashless exercise” pursuant to
Section (a) immediately prior to such liquidation or (ii) the amount the Holder
would have received if the Holder was permitted to exercise the Warrant by means
of a “cashless exercise” pursuant to Section (a) immediately prior to the Change
of Control. If the Change of Control is a transaction in which the Common Stock
of the Company is being sold for stock or securities of another entity, the
Holder may elect to receive such stock or securities in lieu of cash; provided,
however, under no circumstances may such Holder elect to receive voting
securities in the Company
     Any payment of consideration under this Section (i) shall be contingent
upon the actual closing of the Change of Control transaction.
     For purposes of this Section (i) and Section (j), “Change of Control” shall
mean any of the events described below:
     (1) The occurrence of any event that would, if known to the Company’s
management, be required to be reported by the Company under Item 5.01(a) of Form
8-K pursuant to the Securities Exchange Act of 1934 (the “Exchange Act”); or
     (2) The acquisition or receipt, in any manner, by any person (as defined
for purposes of the Exchange Act) or any group of persons acting in concert, of
direct or indirect beneficial ownership (as defined for purposes of the Exchange
Act) of fifty percent (50%) or more of the combined voting securities ordinarily
having the right to vote for the election of directors of the Company; provided
that the following shall not

 



--------------------------------------------------------------------------------



 



constitute a Change of Control: (i) any acquisition directly from the Company;
(ii) any acquisition by the Company or any of its affiliates, or (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its affiliates; or
     (3) A change in the constituency of the Board with the result that
individuals (the “Incumbent Directors”) who are members of the Board as of the
date of this Warrant cease for any reason to constitute at least a majority of
the Board; provided that any individual who is elected to the Board after the
date of this Warrant and whose nomination for election was unanimously approved
by the Incumbent Directors shall be considered an Incumbent Director beginning
on the date of his or her election to the Board; or
     (4) Consummation of a merger, consolidation or reorganization involving the
Company, unless such merger, consolidation or reorganization results in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or parent thereof) more than
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or parent thereof outstanding
immediately after such merger, consolidation or reorganization; or
     (5) A complete liquidation or dissolution of the Company;
     (6) A sale, exchange or other disposition or transfer of all or
substantially all of the Company’s business or assets, other than pursuant to a
spin-off or comparable transaction in which the transferee is controlled by the
Company or its existing stockholders immediately prior to such transfer; or
     (7) execution of a binding agreement with respect to a transaction that, if
completed, would constitute or result in a Change of Control.
     (j) TERMINATION OF WARRANT. In addition to the termination of this Warrant
pursuant to the second paragraph of Section (i) hereof, this Warrant shall
expire and shall no longer be exercisable on 5:00 p.m., California local time,
on November 22, 2010; provided, however, if either such day is a day on which
banking institutions in the State of California are authorized by law to close,
then on the next succeeding day which shall not be such a day.
     (k) MODIFICATIONS AND WAIVERS. The provisions of this Warrant may from time
to time be amended, modified or waived, if such amendment, modification or
waiver is applicable to all of the Warrants and is in writing and consented to
by the Company and the holders of at least a majority of the outstanding
Warrants and Warrant Shares. Any such amendment, modification or waiver shall be
binding upon the holder of this Warrant (and any assignee thereof) regardless of
whether the Holder consented to such amendment, modification or waiver; provided
that nothing shall prevent the Company and a registered holder from consenting
to amendments and modifications to this Warrant which affect or are applicable
to such registered holder only.

 



--------------------------------------------------------------------------------



 



     (l) ASSIGNMENT. Holder may sell, transfer or assign this Warrant without
the prior written consent of the Company.
     (m) GOVERNING LAW. This Warrant shall be governed by and construed under
the laws of the State of Delaware (without giving effect to any conflicts or
choice of law provisions thereof that would cause the application of the
domestic substantive laws of any other jurisdiction).
     (n) NOTICES. Any and all notices or other communications or deliveries
hereunder shall be in writing and shall be mailed by a nationally recognized
courier service or delivered (in person or by facsimile), against receipt to the
party to whom such notice or other communication is to be given. The address for
such notices or communications shall be as set forth in the Purchase Agreement
entered into by the Holder and the Company. Any notice or other communication
given by means permitted by this Section (n) shall be deemed given at the time
of receipt thereof.
     (o) NO IMPAIRMENT. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issuance or sale of securities, sale or other transfer of
any of its assets or properties, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder hereunder against impairment. Without limiting
the generality of the foregoing, the Company (a) will not increase the par value
of any shares of Common Stock receivable upon the exercise of this Warrant above
the amount payable therefor on such exercise, (b) will take all action that may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable shares of Common Stock upon the exercise of
this Warrant, and (c) will not close its shareholder books or records in any
manner which interferes with the timely exercise of this Warrant.
     (p) SEVERABILITY. In case any one or more of the provisions contained in
this Warrant shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     (q) SECURITIES LAWS. Upon any issuance of Warrant Shares upon exercise of
this Warrant, the Company will be required to comply with the requirements of
(1) the Securities Act, (2) the Exchange Act, as amended, (3) any applicable
listing requirements of any national securities exchange, (4) any state
securities regulation or “Blue Sky” laws, and (5) requirements under any other
law or regulation applicable to the issuance or transfer of such shares. If
required by the Company, in connection with each issuance of Warrant Shares upon
exercise of this Warrant, the Holder will give (x) assurances in writing,
satisfactory to the Company, that such shares are not being purchased with a
view to the distribution thereof in violation of applicable laws, (y) sufficient
representations, warranties and information, in writing, to enable the Company
to rely on exemptions from the registration or qualification requirements of

 



--------------------------------------------------------------------------------



 



applicable laws, if available, with respect to such exercise, and (z) the
Holder’s cooperation to the Company in connection with such compliance.

              THERMA-WAVE, INC.
 
       
 
  By:    
 
            Name:     Title:

 



--------------------------------------------------------------------------------



 



     
PURCHASE FORM
   
 
  Dated                                                            

          The undersigned hereby irrevocably elects to exercise the within
Warrant to the extent of purchasing                     shares of Common Stock
and hereby makes payment of $ in payment of the actual exercise price thereof.

                  INSTRUCTIONS FOR REGISTRATION OF STOCK  
 
               
Name
                      (Please typewrite or print in block letters)
 
                Address            
 
       
 
                Signature             
 
       

ASSIGNMENT FORM
           FOR VALUE RECEIVED,
                                                              hereby sells,
assigns and transfers unto

             
Name
                      (Please typewrite or print in block letters)    
 
            Address                  

the right to purchase Common Stock represented by this Warrant to the extent of
shares as to which such right is exercisable and does hereby irrevocably
constitute and appoint Attorney, to transfer the same on the books of the
Company with full power of substitution in the premises.

             
Date
                 
 
           
Signature 
                     

 